Opinion of the Court by
Judge Robertson:
It being equally the duty of each partner to attend to the collection of the Herrigan debt the alleged promise by the appellee to the appellant to give him all he could make by attending to the suit for it, was gratituous and could not be enforced.
The circuit court therefore did not err in either instructing or refusing to instruct the jury.
And therefore, the credits claimed by the appellant having been conceded, the verdict was authorized by the law and the facts.
Wherefore the judgment is affirmed.